WARD, Judge.
On March 8, 1983 John Taylor, Jr. pled not guilty to simple burglary and was sentenced to serve four years in Parish Prison with credit for time served. On June 28, 1983 the State filed a multiple bill. A hearing on this multiple bill was set for July 5, 1983 at which time Taylor entered a plea of not guilty. The Trial Judge then set a second hearing for July 15, 1983 where the March 8th sentence was set aside and Taylor was re-sentenced as a second felony offender.
Taylor appeals his four year conviction as a multiple offender. He argues that the State rested its case at the July 5th hearing before proving him a recidivist and that the Trial Judge erred when she allowed the State to re-open its case on July 15th in order to introduce additional evidence of Taylor’s prior conviction.
We find no merit in Taylor’s arguments and affirm his conviction. The record is devoid of any indication that the State rested its case. In fact, the record proves otherwise. Additionally, even if the state had rested its case, La.C.Cr.P. Art. 765(5) empowers the court, in its discretion, to re-open it for additional evidence.

Affirmed.